            Case 19-51200-grs          Doc 380       Filed 08/23/19 Entered 08/23/19 15:57:13                    Desc Main
                                                     Document     Page 1 of 3


                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY

            In Re:                                                                         Chapter 11

            Cambrian Holding Co., Inc., et al.,1                                           Case No. 19-51200 (GRS)

                     Debtors.                                                              Jointly Administered


                                       NOTICE OF INTENT TO CREDIT BID BY
                                  CATERPILLAR FINANCIAL SERVICES CORPORATION


                   Caterpillar Financial Services Corporation (“Caterpillar Financial”) hereby submits its
            Notice of Intent to Credit Bid pursuant to 11 U.S.C. § 363(k) (the “Notice”) pursuant to the
            Bidding Procedures Order previously entered in this case [Doc. 339]. A copy of Caterpillar
            Financial’s previously-filed proof of claim [Claim No. 6, Case No. 19-51213] along with all
            supporting documentation attached thereto, is attached hereto as collective Exhibit A and is fully
            incorporated herein by reference.

                   Caterpillar Financial states that it intends to submit a credit bid upon the following
            seventeen (17) certain items of equipment which constitute its collateral:

                                     Make/Model       Unit Description               Serial/VIN #
                                     CAT 993K         Wheel Loader                   Z4D00181
                                     CAT 785D         Off Highway Truck              MSY00086
                                     CAT 777D         Off Highway Truck              AGC01562
                                     CAT 777D         Off Highway Truck              AGC01578
                                     CAT 777D         Off Highway Truck              AGC02007
                                     CAT 16M          Motor grader                   B9H00329
                                     CAT 777D         Off Highway Truck              AGC02009
                                     CAT 777D         Off Highway Truck              AGC01795
                                     CAT D9T          Track Type Tractor             RJS00354
                                     CAT D9T          Track Type Tractor             RJS00499
                                     CAT D9T          Track Type Tractor             RJS00523
                                     CAT 992G         Wheel Loader                   AZX00406
                                     CAT 992G         Wheel Loader                   AZX00314
                                     CAT 992G         Wheel Loader                   AZX00525
                                     CAT 993K         Wheel Loader                   Z9K00315
                                     CAT 785D         Off Highway Truck              MSY00085
                                     CAT D11T         Track Type Tractor             GEB00968

            1
             The debtors in these chapter 11 cases (with the last four digits of their federal tax identification numbers in
            parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
            C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
            Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
            (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
            LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
            (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).




Caterpillar: Confidential Green
Case 19-51200-grs       Doc 380     Filed 08/23/19 Entered 08/23/19 15:57:13               Desc Main
                                    Document     Page 2 of 3



(the “Collateral”). Caterpillar Financial’s basis for submitting a credit bid for the Collateral is its
valid and perfected first priority security interests in said pieces of equipment, all as more fully
described and demonstrated by the documents attached as collective Exhibit A hereto.

       The outstanding balance owed by Debtor Cambrian Coal, LLC to Caterpillar Financial as
of the date of bankruptcy is approximately $384,436.30, plus accruing interest, costs and
attorneys’ fees pursuant to 11 U.S.C. § 506.

        The terms, conditions, and contingencies by which Caterpillar Financial intends to
acquire the above-described Collateral are as follows: Caterpillar Financial intends to exercise its
right to submit a credit bid pursuant to 11 U.S.C. § 363(k). Caterpillar Financial’s credit bid will
be a non-cash credit bid, and the amount of its credit bid for the Collateral shall be inclusive of
any fees, statutory or otherwise, costs, expenses, charges, surcharges, commissions, or the like,
in any way related to or resulting from its credit bid or any sale transaction or transfer of
ownership of the Collateral to Caterpillar Financial resulting from the acceptance of its credit
bid. In the event any of Caterpillar Financial’s lien(s) on any item of Collateral are disallowed or
avoided, Caterpillar Financial’s credit bid will only be for those items of Collateral upon which
Caterpillar Financial’s liens are properly perfected and not subject to any disallowance or
avoidance. For the avoidance of doubt, Caterpillar Financial will not be responsible for any cash
payment for any Collateral upon which its lien is later avoided pursuant to a court order,
settlement agreement, or otherwise. Caterpillar Financial anticipates executing a General
Assignment and Assumption and Bill of Sale document in order to consummate its credit bid
transaction, in the form of Exhibit B attached hereto, which has been executed by Caterpillar
Financial.

        Caterpillar Financial has not consented to the sale of the Collateral to any party other than
Caterpillar Financial. Caterpillar Financial continues to reserves all rights to object to any sale of
its Collateral under 11 U.S.C. § 363, including, without limitation, its objection rights under 11
U.S.C. § 363(f)(3). Nothing in this Notice is intended to be, or should be construed as, a waiver
by Caterpillar Financial of any rights in its Collateral, under the Bankruptcy Code, or under any
other applicable law. This Notice is without prejudice to Caterpillar Financial’s ability to raise
further objections at any Sale Hearing, and Caterpillar Financial reserves all rights to do so.

                                                       Respectfully submitted,

                                                       STOLL KEENON OGDEN PLLC

                                                       /s/ Jessica L. Middendorf
                                                       Gregory D. Pavey
                                                       Jessica L. Middendorf
                                                       300 West Vine Street, Suite 2100
                                                       Lexington, Kentucky 40507
                                                       Telephone: (859) 231-3000
                                                       Facsimile: (859) 253-1093
                                                       E-mail: gregory.pavey@skofirm.com



                                                  2
Case 19-51200-grs      Doc 380     Filed 08/23/19 Entered 08/23/19 15:57:13             Desc Main
                                   Document     Page 3 of 3


                                                             jessica.middendorf@skofirm.com

                                                     Counsel for Caterpillar Financial Services
                                                     Corporation


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically filed and served via

the Court’s ECF System on this 23rd day of August, 2019.


                                                     /s/ Jessica L. Middendorf
                                                     Counsel for Caterpillar Financial Services
                                                     Corporation




                                                3
